DENY and Opinion Filed May 11, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00990-CV

 IN RE CHG SENIOR LIVING OF FORNEY, LLC D/B/A THREE FORKS
              SENIOR LIVING OF FORNEY, Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-20607

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      In this original proceeding, relator challenges the trial court’s denial of its

motion to dismiss the claims for breach of contract, premises liability, and ordinary

negligence pursuant to Texas Rule of Civil Procedure 91a. See TEX. R. CIV. P. 91a.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that relator lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, response, and the record before us, we

conclude that relator has failed to demonstrate an abuse of discretion. See TEX. R.

APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.

                                       /Leslie Osborne/
210990f.p05                            LESLIE OSBORNE
                                       JUSTICE




                                     –2–